El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
En el pleito seguido ante la Corte de Distrito de Mayagüez por la Sucesión de Pedro Collado Ramírez contra Domitila Pérez Vilanova y Francisco Olivo, el abogado de la parte demandante presentó un memorandum de costas, jurado por él, comprendiendo cuatro partidas: 'una por honorarios del secretario, ascendente a $10; otra por indemnización a tes-tigos, $40; otra por honorarios del abogado, $300, y la última por sellos de rentas y una certificación, 37 centavos; en total, $350.37.
La parte demandada presentó escrito impugnando la pri-mera'partida'porque debía concretarse a la cantidad’de ella realmente invertida; la segunda porque no se habían utili-zado todos los testigos presentados por la demandante y, ade-más,'por ser excesiva la «Santidad que se le asignaba como *369indemnización, y la tercera de honorarios de abogado por excesiva.
Según la resolución de la corte de ocho de febrero último, el día 27 de enero anterior, se celebró la vista de la impugna-ción en la que el abogado que presentó el memorandum so-licitó que la parte que lo impugnaba presentara prueba para demostrar que las partidas del mismo no eran correctas, y habiéndolo resuelto así la corte, el abogado de los deman-dados, o sea, de los impugnadores, 'tomó excepción y no pre-sentó prueba para sostener su impugnación, y después de haber argumentado oralmente el caso, la corte aprobó el memorandum, pero modificando dos partidas, reduciendo la de indemnización a testigos a $32 y la de honorarios de abogados a $75, que con las otras dan un total de $117.37. Contra esta resolución de la corte, se interpuso el presente recurso de apelación por los demandados, celebrándose la vista del mismo ante nosotros en el día de ayer.
Los motivos de error alegados ante esta Corte Suprema por la parte apelante,, son que la corte inferior erró al aprobar el memorandum mencionado sin que la parte que lo presentó practicara prueba alguna, exigiéndola en cambio al impugna-dor y porque la corte. inferior estimó que dichas partidas eran prima facie correctas, porque el impugnador no había presentado prueba para sostener su impugnación.
Los mencionados motivos de error son exactamente iguales a los dos únicos que también se alegaron en el caso de Torres v. Irizarry, resuelto por nosotros el día 8 del presente mes, (pág. 361), y todo lo que entonces dijimos .en ese caso es de exacta aplicación al presente, por lo que lo damos por reproducido, sin que veamos la necesidad de volver ahora a escribir lo mismo.
La resolución apelada debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
*370El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.